Title: Nathaniel Rogers to ——, 12 December 1768
From: Rogers, Nathaniel
To: 


My Dear Sir,
Boston, Decem. 12th 1768.
I Wrote you a few days ago, and did not then think of troubling you upon any private affair of mine, at least not so suddenly; but within this day or two, I have had a conversation with Mr. Oliver, secretary of the province, the design of which was my succeeding to the post he holds from the crown, upon the idea, that provision would be made for governor Bernard, and the lieutenant governor would succeed to the chair, then the secretary is desirous of being lieutenant governor, and if in any way, three hundred pounds a year could be annexed to the appointment. You are sensible the appointment is in one department, and the grant of money in another; now the present lieutenant governor has an assignment of £200 a year upon the customs here; he has not received any thing from it as yet, and is doubtful if he shall; he has no doubt of its lapse to the crown, if he has the chair; if then by any interest that sum could be assigned to Mr. Oliver as lieutenant governor, and if he should be allowed (as has been usual for all lieutenant governors) to hold the command of the castle, that would be another £100. This would compleat the secretary’s views; and he thinks his public services, the injuries he has received in that service, and the favorable sentiments entertained of him by government, may lead him to these views, and he hopes for the interest of his friends. The place of secretary is worth £300 a year, but is a provincial grant at present, so that it will not allow to be quartered on: And as I had view upon the place when I was in England, and went so far as to converse with several men of interest upon it, tho’ I never had an opportunity to mention it to you after I recovered my illness, I hope you will allow me your influence, and by extending it at the treasury, to facilitate the assignment of the £200 a year, it will be serving the secretary, and it will very much oblige me. The secretary is advanced in life, tho’ much more so in health, which has been much impaired by the injuries he received, and he wishes to quit the more active scenes; he considers this as a kind of otium cum dignitate, and from merits one may think he has a claim to it. I will mention to you the gentlemen, who are acquainted with my views and whose favourable approbation I have had. Governor Pownall, Mr. John Pownall, and Dr. Franklin. My lord Hillsborough is not unacquainted with it. I have since I have been here, wrote Mr. Jackson upon the subject, and have by this vessel wrote Mr. Mauduit. I think my character stands fair. I have not been without application to public affairs, and have acquired some knowledge of our provincial affairs, and notwithstanding our many free conversations in England, I am considered here as on government side, for which I have been often traduced both publickly and privately, and very lately have had two or three slaps. The governor and lieutenant governor are fully acquainted with the negociation, and I meet their approbation; all is upon the idea the governor is provided for, and there shall by any means be a vacancy of the lieut. governor’s place. I have gone so far, as to say to some of my friends, that rather than not succeed I would agree to pay the secretary £100 a year out of the office to make up £300, provided he could obtain only the assignment of £200, but the other proposal would to be sure be most eligible. I scarce know any apology to make for troubling you upon the subject; the friendship you shewed me in London, and the favourable expressions you made use of to the lieut. governor in my behalf encourage me, besides a sort of egotism, which inclines men to think what they wish to be real. I submit myself to the enquiries of any of my countrymen in England, but I should wish the matter may be secret ’till it is effected. I am with very great respect and regard, my dear sir, Your most obedient, and most humble servant,
Nath. Rogers.
